IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40530
                         (Summary Calendar)



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

JESUS GONZALEZ-TORRES,
                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                          (97-CR-278-2)
                       - - - - - - - - - -

                         February 15, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Jesus Gonzalez-Torres was convicted by a

jury of (1) conspiracy to possess with intent to distribute more

than 500 grams of cocaine, in violation of 21 U.S.C. § 846, and,

(2) aiding and abetting in the possession with intent to distribute

more than 3.4 kilograms of cocaine, in violation of 21 U.S.C. §§

841(a)(1), 960(a)(1), (b)(2).   He was sentenced after judgment was

entered consistent with the jury’s verdict. Gonzalez requests that

the judgment be reversed and a new trial ordered, arguing on appeal

that the verdict went against the great weight of evidence and that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the jury ignored the court’s instructions when it rendered a

verdict of guilty.

       A jury verdict will be upheld on appeal if a rational trier of

fact could have found the essential elements of the crime beyond a

reasonable doubt.       United States v. Payne, 99 F.3d 1273, 1278 (5th

Cir.   1996).        Gonzalez   relies   on   the   testimony   of    three   co-

defendants, all of whom testified that Gonzalez was not involved in

the conspiracy.       Thus, to reach a guilty verdict, the jury had to

have found the co-defendants’ testimony not credible.                As the jury

is the final arbiter of witness credibility, United States v.

Restrepo, 994 F.2d 173, 182 (5th Cir. 1993), we resolve credibility

determinations in favor of the verdict.             United States v. Resio-

Trejo, 45 F.3d 907, 911 (5th Cir. 1995).

       Although there was testimony at trial supporting a conclusion

that Gonzalez was not guilty, there is also substantial evidence in

the record supporting the jury’s guilty verdict. See United States

v. Espinoza-Seanez, 862 F.2d 526, 536 (5th Cir. 1988)(holding that

there must be substantial evidence to uphold the verdict of the

jury). Specifically, (1) during post-arrest interviews, two of the

co-defendants implicated Gonzalez as the source of the cocaine, (2)

Gonzalez’s car was parked at the house where the drug transaction

was scheduled to be consummated, and (3) two kilograms of cocaine

were    found   in    that   car   shortly    after    the   transaction      was

negotiated, at about the time the transaction was to take place.

As there is an evidentiary basis on which the verdict can be

supported, the judgment must be, and therefore is,


                                         2
AFFIRMED.




            3